DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 16, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the non-patent reference to Wang (“Study on processing technology and storage characteristics of bread shrimp by Penaeus vannamei”), does not have any associated English equivalent, translation or abstract.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 2-8, 20-23, 25 and 31 in the reply filed on November 24, 2020 is acknowledged.
Claims 26-30 are withdrawn from consideration as being directed to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 22 recites the limitation, “wherein applying the coating to the uncooked protein pieces includes applying the spoilage inhibitor to insides of the plastic pouches, then sealing the battered uncooked protein pieces in the plastic pouches.”  This limitation is seen to be indefinite, as claim 20 already recites that the coating consists of a batter of a mixture of flour containing gluten and water and an effective amount of spoilage inhibitor, to result in battered uncooked protein pieces.  Thus, claim 22 is unclear as to how the spoilage inhibitor is applied to the insides of the plastic pouches, when the spoilage inhibitor is part of the batter applied to the protein pieces.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites “missing the spoilage inhibitor with the batter.”  Claim 20 already recites that the coating consists of a batter of a mixture of flour containing gluten and water and an effective amount of spoilage inhibitor, to result in battered uncooked protein pieces.  Thus, it is not seen as to how claim 21 further limits claim 20 as claim 20 already has a spoilage inhibitor mixed with the batter.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-6, 20-22, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kizawa et al. (JP 2012-192970-cited on IDS - see included machine translation) in view of Lichtendonk (US 20090304862), Bernacchi (US 4764386 - cited on IDS), Moore (US 3956515-cited on IDS) and Huber (US 20070031543).
Regarding claim 20, Kizawa teaches a method for cooking pieces of protein, the method comprising: applying a coating to uncooked protein pieces (see paragraph 47-48: which teaches a batter in view of the combination of powdered and liquid components; see paragraph 62 which teaches the protein pieces coated with the coating) 
Kizawa further teaches a pouch that contains the uncooked protein pieces in pouches (see at least, paragraph 50, 62) has been sealed (see paragraph 50, “sealing method using an adhesive”).  
In paragraphs 73 and 75 (“less sticky”  “the finish was sticky”), Kizawa further teaches cooking the sealed pouches, for a time and temperature to cook the protein pieces but where the batter can be construed as being sufficiently tacky such that breading can adhere thereto.
Claim 20 differs in specifically reciting the batter is “of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor to delay growth of toxigenic bacteria in the uncooked protein pieces.”   
However, Kizawa does teach that the batter can comprise wheat flour as well as other flours (see paragraph 47).  Wheat flour as taught by Kizawa can be construed as comprising gluten.  Lichtendonk teaches batter coatings that can use flour having a gluten content of 15% (see paragraph 48) where the gluten provides the desired elasticity and strength (paragraph 19) to the batter coating.  Moore teaches that gluten is desirable when coating foods because the gluten can impart both a thickening effect and an adhesive effect (see column 7, lines 18-30) and where such gluten can be from cereal flours.  Additionally, Bernacchi further teaches batter coating foods (see the abstract - “fat fried coated) where the batter coating can be a wheat flour that can comprise 14% gluten (column 3, lines 12-31- protein (i.e. gluten) content of 14%). (Applicant’s specification, as filed, suggests high gluten can encompass 12-25% gluten).  Bernacchi teaches that such batter coatings can be useful for providing an organoleptically equivalent taste to that of fat-fried comestibles (column 2, lines 15-21).  
To thus modify Kizawa and to use to use high-gluten wheat flour in the batter, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties, elasticity and adhesion to the product. 
Regarding the batter comprising spoilage inhibitors, Huber evidences including an antimicrobial agent into a batter (see at least, paragraph 14) that can be used for coating proteins (see paragraph 13), for the purpose of reducing microbial populations on the surface of the food as well as reducing further growth of microbes or further 
Regarding the batter also including water, it has been notoriously conventional in the art to include water for achieving a desired consistency to the batter.  Bernacchi teaches controlling water content for providing the requisite coating (see column 4, lines 27-35).  Therefore, to modify Kizawa and to include some amount of water, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired consistency to the batter.
Regarding claims 2-4, Lichtendonk, as applied to claim 20 above, teaches using a flour containing 15% gluten in the batter coating (see paragraph 48), which thus falls within the claimed range.
Regarding claim 5, in view of Kizawa teaching the coating material has been placed into the pouch (see paragraph 51), and in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, as Kizawa teaches the coating is within the bag and the bag is used to coat the food product (see paragraph 51) with subsequent sealing of the pouch (see paragraph 50).  Therefore, the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches due to contact of the batter with the pouch.  The combination teaches subsequent sealing of the battered uncooked protein pieces in the plastic pouches.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, Kizawa teaches the protein pieces can be chicken (see at least, paragraph 46).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Bell (US 4504509).
Regarding claim 7, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of one or more of flour, starch powders, egg components, gluten, nut flours, legume flours, non-
However, it is noted that Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Reutimann (US 5702741-cited on IDS).
Regarding claim 8, the claim differs from the combination applied to claim 20, in specifically reciting, “chilling the plastic pouches of battered cooked protein pieces.”
However, Reutimann teaches that after cooking the packaged food, to chill the cooked pieces for the purpose of extending the storage (see column 1, line 66 to column 2, line 3).  To thus chill the package of modified Kizawa would have been obvious for this same purpose.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Bernacchi (US 5008121 - cited on IDS) and Freda (“Sous Vide Batter-Dipped Fried Chicken with Honey and Waffles” - cited on IDS of 4/5/2019).
Claim 23 differs from the combination in specifically reciting the steps of applying breading to the cooked pieces of protein and then flash frying the breaded, cooked and battered pieces of protein.
It is noted however, that Bernacchi ‘121 further teaches that after applying a first coating and cooking a food, that a second coating can be applied and subsequently the food product can be further fried (see column 2, line 65 to column 3, line 17; column 6, lines 20-24 and 40-43).  
To thus modify the combination which suggests cooking a battered protein within a pouch, and to bread the food after opening from the pouch and then flash fry would have been obvious to one having ordinary skill in the art for the purpose of providing added crispness to the product for consumption.  
Regarding the step of “flash frying” it is noted that Freda teaches flash frying after a pouched cooking step for the purpose of making sure the batter gets cooked and is crispy (see step 2 under “Finishing Steps: Stovetop”).  Therefore, since the combination also suggests cooking of a coated food to thus flash fry after removing from the pouch would have been obvious to one having ordinary skill in the art for the purpose of providing a crisp exterior.


Claims 2-6, 8, 20-22, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pyonta (“I tried to make deep-fried fried chicken with a plastic bag recipe” - English translation document cited on IDS of 2/19/2020) in view of Reutimann (US 5540944), Kizawa et al. (JP 2012-192970), Lichtendonk (US 20090304862), Moore (US 3956515) and in further view of Bernacci (US 4764386) and Huber (US 20070031543).
Regarding claim 20, Pyonta teaches a method for processing protein pieces, the method comprising: applying a coating to uncooked protein pieces (Pyonta teaches that flour and starch were added into the bag).  It would have been obvious that the coating when mixed with the moisture of the protein pieces would have produced a batter on the surface of the protein pieces.
Pyonta also teaches sealing the uncooked protein pieces in the pouches, thereby resulting in coated uncooked protein pieces (see the bottom of page 1, “Now, just deflate and boil” - this is seen to suggest removing the air, and the knots as taught by Pyonta is seen to suggest sealing the pouches).  
If it could have been construed that Pyonta’s knot was not a seal, then it is noted that Reutimann further evidences that it has been notoriously conventional to vacuum seal pouches comprising protein pieces having a coating thereon (column 15, lines 55-67).  Kizawa also evidences that it has been conventional to seal a pouch (paragraph 50, “sealing method using an adhesive”) comprising uncooked protein pieces (paragraph 46), coated with flour containing batter (see paragraph 47, “wheat flour”; paragraph 48, “the batter”; see also paragraph 62, 72-75).  
To modify Pyonta if necessary and to use another type of seal for the pouches would have been an obvious substitution of one conventional expedient for another, both recognized as providing a sealed and evacuated pouch with protein pieces therein. 
Pyonta teaches completely cooking the battered uncooked protein pieces, while in the sealed pouches.  Regarding the limitation of, “at a temperature and time to completely cook the protein pieces, whereby the batter is sufficiently tacky such that breading can adhere thereto,” the combination is seen to teach cooking a coated food within a pouch, and therefore, there would have been a reasonable expectation of a water/flour batter coating to remain tacky after cooking, because it would have been reasonable to expect that a sealed pressure cooking step as taught by Pyonta would have retained moisture in the coating to provide some degree of tackiness.  In this regard, Pyonta further teaches on page 3 of the machine translation that “there is no crispness because it is not fried.”  Because the Pyonta teaches cooking the battered meat within a sealed and deflated bag by boiling the bag, it would have been obvious to one having ordinary skill art and reasonable to expect that moisture would be retained in the bag.  The release of moisture would have facilitated the batter becoming “crispy.”  Because the moisture would have been retained within the bag during boiling, there would have been a reasonable expectation of the batter having some level of tack to allow breading to adhere thereto.  This is further evidenced by Kizawa teaching a sticky surface coating (see paragraph 73, 75).
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that Pyonta is not specific in this regard.  
However, Kizawa has also been relied on as already discussed in the previous rejection above to teach batters (see paragraph 47-48 - “the batter”) which can comprise wheat flour that has been placed into a pouch comprising uncooked protein 
To thus modify Pyonta and to use to use high-gluten wheat flour in the batter, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties, elasticity and adhesion to the cooked product. 
Regarding the batter comprising spoilage inhibitors, Huber evidences including an antimicrobial agent into a batter (see at least, paragraph 14) that can be used for coating proteins (see paragraph 13), for the purpose of reducing microbial populations on the surface of the food as well as reducing further growth of microbes or further contamination of the food with microbes (see paragraph 11).  As the combination already teaches a batter to coat protein pieces, to thus modify the combination and to include an antimicrobial agent as taught by Huber would have been obvious to one having ordinary skill in the art, for the similar purpose of reducing microbial populations on the food as well as preventing further contamination.
Regarding the batter also including water, it has been notoriously conventional in the art to include water for achieving a desired consistency to the batter.  Bernacchi teaches controlling water content for providing the requisite coating (see column 4, lines 27-35).  Therefore, to modify the combination and to include some amount of water, 
Regarding claims 2-4, Lichtendonk, as applied to claim 20 above, teaches using a flour containing 15% gluten in the batter coating (see paragraph 48), which thus falls within the claimed range.
Regarding claim 5, in view of Pyonta teaching the coating material has been placed into the pouch, and in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 8 and the limitation of, “chilling the plastic pouches of battered cooked protein pieces,” it is noted that Reutimann teaches that after cooking the packaged food, to chill the cooked pieces for the purpose of extending the storage (see column 1, line 61-65).  It would have been obvious to one having ordinary skill in the art that the refrigeration and freezing would have extended storage life of the product.  To 
Regarding claim 22, Pyonta and the combination teaches the coating is within the bag and the bag is used to coat the food product with subsequent sealing of the pouch.  Therefore, it would have been obvious to one having ordinary skill in the art that the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches due to contact of the batter with the pouch.  The combination teaches subsequent sealing of the battered uncooked protein pieces in the plastic pouches.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, Pyonta teaches the protein pieces can be chicken.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Pyonta as the primary reference, and in further view of Bell (US 4504509).
Regarding claim 7, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of one or more of flour, starch powders, egg components, gluten, nut flours, legume flours, non-wheat flours, whey, dairy, protein isolates, other protein sources, and combinations thereof to outer surfaces of the pieces of protein.
However, it is noted that Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Pyonta as the primary reference, and in further view of Bernacchi (US 5008121) and Freda (“Sous Vide Batter-Dipped Fried Chicken with Honey and Waffles”).
Claim 23 differs from the combination in specifically reciting the steps of applying breading to the cooked pieces of protein and then flash frying the breaded, cooked and battered pieces of protein.
It is noted however, that Bernacchi ‘121 further teaches that after applying a first coating and cooking a food, that a second coating can be applied and subsequently the food product can be further fried (see column 6, lines 20-24 and 40-43).  
To thus modify the combination which suggests cooking a battered protein within a pouch, and to bread the food after opening from the pouch and then flash fry would have been obvious to one having ordinary skill in the art for the purpose of providing added crispness to the product for consumption.  
Regarding the step of “flash frying” it is noted that Freda teaches flash frying after a pouched cooking step for the purpose of making sure the batter gets cooked and is .

Claim(s) 5, 6, 20, 21, 22, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 3952110-cited on IDS) in view of Huber (US 20070031543) and Kizawa et al. (JP 2012-192970).
Regarding claim 20, Knight teaches placing applying a coating to uncooked protein, the coating consisting of a batter of a mixture of flour and water (see column 3, lines 1-10 - where flour such as wheat flour is known to contain gluten).  Knight teaches subsequently sealing the battered uncooked protein (see column 3, lines 13-15 - where a roast of pork is placed into a cooking bag).  Knight further teaches depositing a batter comprising flour containing gluten (such as wheat flour) (see column 3, lines 1-10).  By tying the cooking bag, Knight teaches sealing the uncooked protein pieces and resulting in a coated uncooked protein piece.  
Claim 20 differs in specifically reciting a plurality of uncooked protein pieces.  Nonetheless, such a modification would have been an obvious matter of engineering and or design, depending on the quantity of protein that was desired to be coated, and would thus have been an obvious duplication of parts.
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that the claim differs in specifically reciting a spoilage inhibitor.  
Huber has been relied on as already discussed in the previous rejections above to teach the incorporation of a spoilage inhibitor in a batter coating.  As the combination already teaches a batter to coat protein pieces, to thus modify Knight and to include an antimicrobial agent as taught by Huber would have been obvious to one having ordinary skill in the art, for the similar purpose of reducing microbial populations on the food as well as preventing further contamination.
Knight teaches cooking the battered uncooked protein pieces in sealed plastic pouches (see column 3, lines 13-24).  Regarding, “a temperature and time selected to completely cook the protein pieces, whereby the batter is sufficiently tacky such that breading can adhere thereto,” it is noted that as the majority of the composition is wheat flour, salt and cornstarch and since the bag is not vented to release any moisture, it would have been obvious to one having ordinary skill in the art that there would have been a reasonable expectation of such a coating providing some degree of tack to allow for adhering breading thereto.  This is further evidenced by Kizawa teaching a sticky surface coating (see paragraph 73, 75).
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, the combination teaches the coating is within the bag and the bag is used to coat the food product with subsequent sealing of the pouch.  Therefore, the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches due to the contact of the batter coating with the 
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, Knight teaches the protein pieces can be pork as well as encompassing other protein chicken (see column 3, lines 33-36: “fowl and seafood”).
Regarding claim 5, in view of Knight teaching the coating material has been placed into the pouch, and in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.



Claim(s) 2-4, are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 20 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Lichtendonk (US 20090304862) and Moore (US 3956515).
Claims 2-4 differ from the combination in reciting the specific gluten content of the flour.
Lichtendonk also teaches batter coatings that can use flour having a gluten content of 15% (which is seen to read on being greater than “about 15% gluten” (see paragraph 48) where the gluten provides the desired elasticity and strength (paragraph 19) to the batter coating.  Moore teaches that gluten is desirable when coating foods because the gluten can impart both a thickening effect and an adhesive effect (see column 7, lines 18-30) and where such gluten can be from cereal flours.  To thus modify the combination and to use to use high-gluten flour in the batter as taught by Lichtendonk, would thus have been obvious to one having ordinary skill in the art for providing the elasticity and adhesion to the cooked product. 
Regarding claims 2-4, Lichtendonk, as applied to claim 20 above, teaches using a flour containing 15% gluten in the batter coating (see paragraph 48), which thus falls within the claimed range.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Bell (US 4504509).
Regarding claim 7, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of one or more of flour, starch powders, egg components, gluten, nut flours, legume flours, non-wheat flours, whey, dairy, protein isolates, other protein sources, and combinations thereof to outer surfaces of the pieces of protein.
It is noted however, that Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to thus include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Reutimann (US 5702741).
Regarding claim 8, the claim differs from the combination applied to claim 20, in specifically reciting, “chilling the plastic pouches of battered cooked protein pieces.”
However, Reutimann teaches that after cooking the packaged food, to chill the cooked pieces for the purpose of extending the storage (see column 1, line 66 to column 2, line 3).  To thus chill the package of modified Knight would have been obvious for this same purpose.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Bernacchi (US 5008121) and Freda (“Sous Vide Batter-Dipped Fried Chicken with Honey and Waffles”).
Claim 23 differs from the combination in specifically reciting the steps of applying breading to the cooked pieces of protein and then flash frying the breaded, cooked and battered pieces of protein.
It is noted however, that Bernacchi ‘121 further teaches that after applying a first coating and cooking a food, that a second coating can be applied and subsequently the food product can be further fried (see column 6, lines 20-24 and 40-43).  
To thus modify the combination which suggests cooking a battered protein within a pouch, and to bread the food after opening from the pouch and then flash fry would have been obvious to one having ordinary skill in the art for the purpose of providing added crispness to the product for consumption.  
Regarding the step of “flash frying” it is noted that, Freda teaches flash frying after a pouched cooking step for the purpose of making sure the batter gets cooked and is crispy (see step 2 under “Finishing Steps: Stovetop”).  Therefore, since the combination also suggests sous vide cooking of a coated food to thus flash fry after removing from the pouch would have been obvious to one having ordinary skill in the art for the purpose of providing a crisp exterior.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 20-22, 25, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 7, 11 of U.S. Patent No. 10506822 in view of Huber (US 20070031543).
Regarding pending claim 20, patented claim 4, 7 and 11 teaches coating uncooked protein pieces with a batter that is made from flour containing gluten and water; sealing the cooking pouches and cooking the sealed pouches to completely cook the protein pieces and result in a tacky batter that breading can adhere thereto.   
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that the claim differs in specifically reciting a spoilage inhibitor.  
Huber evidences including an antimicrobial agent into a batter (see at least, paragraph 14) that can be used for coating proteins (see paragraph 13), for the purpose 
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, the combination teaches the coating is within the bag and the spoilage inhibitor can be part of the battered coating.   Therefore, the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches and then sealing the battered uncooked protein pieces in the plastic pouches.
Regarding claim 23, patented claim 4 teaches flash frying the cooked protein pieces.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, patented claim 11 teaches chicken protein pieces.
Regarding claims 2-4, patented claim 7 teaches flour having a gluten content of 15 % or greater, and thus encompasses the claimed ranges.
Regarding claim 5, in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 7, 11 of U.S. Patent No. 10506822 as applied to claim 20 above, and in further view of Bell (US 4504509).
Regarding claim 7, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of one or more of flour, starch powders, egg components, gluten, nut flours, legume flours, non-wheat flours, whey, dairy, protein isolates, other protein sources, and combinations thereof to outer surfaces of the pieces of protein.
It is noted however, that Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to thus include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claims 2-8, 20-23 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 11, 12, 13, 16, 18 of U.S. Patent No. 10292409 in view of Huber (US 20070031543).
Regarding pending claim 20, patented claims 1, 3, 7, 9, 11, 12, 13, 16, 18 teach coating uncooked protein pieces with a batter that is made from flour containing gluten and water; sealing the cooking pouches and cooking the sealed pouches to completely cook the protein pieces and result in a tacky batter that breading can adhere thereto.   
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that the claim differs in specifically reciting a spoilage inhibitor.  
Huber has been relied on as already discussed in the previous rejections above, for including a spoilage inhibitor into a batter coating.   As the combination already teaches a batter to coat protein pieces, to thus modify the patented claims and to include an antimicrobial agent as taught by Huber would have been obvious to one having ordinary skill in the art, for the similar purpose of reducing microbial populations on the food as well as preventing further contamination.
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, the combination teaches the coating is within the bag and the spoilage inhibitor can be part of the battered coating.   Therefore, the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches and then sealing the battered uncooked protein pieces in the plastic pouches.
Regarding claim 23, patented claim 3 teaches flash frying the cooked protein pieces.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, the patented claims are not specific to the particular type of protein pieces.  However, Huber teaches that the product to be coated with the batter can be proteins such as chicken (see paragraph 46).  Modification of the patented claims to use a specific and conventional type of protein piece, such as chicken would have been obvious to one having ordinary skill in the art, as a matter design, based on ones preferences.
Regarding claims 2-4, patented claim 7 teaches flour having a gluten content of 15 % or greater, and thus encompasses the claimed ranges.
Regarding claim 5, in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.
Regarding claim 7, patented claims 1, 9 and 16 teach applying a pre-dust consisting of flour.
Regarding claim 8, patented claim 12 teaches cold storage of the pouches with the cooked protein pieces and therefore, reads on chilling the plastic pouches with the cooked protein.

Claim 2-8, 20-22, 25 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 31-47 of U.S. Patent Application No. 16/003933, and in further view of in view of Huber (US 20070031543).
Regarding pending claim 20, copending claims 17-20, 31-47 teaches applying a coating to uncooked protein pieces with a batter that is made from flour containing gluten; sealing the cooking pouches and cooking the sealed pouches to completely cook the protein pieces and result in a tacky batter that breading can adhere thereto.   
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that the claim differs in specifically reciting a spoilage inhibitor.  
Huber has been relied on as already discussed in the previous rejections above to teach the desirability of including a spoilage inhibitor into a coating applied to protein pieces. As the combination already teaches a batter to coat protein pieces, to thus modify the patented claims and to include an antimicrobial agent as taught by Huber would have been obvious to one having ordinary skill in the art, for the similar purpose of reducing microbial populations on the food as well as preventing further contamination.
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, the combination teaches the coating is within the bag and the spoilage inhibitor can be part of the battered coating.   Therefore, it would have been obvious to one having ordinary skill in the art that the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches, due to the batter coating; and then sealing the battered uncooked protein pieces in the plastic pouches.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, the copending claims are not specific to the particular type of protein pieces.  However, Huber teaches that the product to be coated with the batter can be proteins such as chicken (see paragraph 46).  Modification of the copending claims to use a specific and conventional type of protein piece, such as chicken would have been obvious to one having ordinary skill in the art, as a matter design, based on ones preferences.
Regarding claims 2-4, copending claims 17, 31 and 40 teaches flour having a gluten content of 15 % or greater, and thus encompasses the claimed ranges.
Regarding claim 5, in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.
Regarding claim 7, copending claim 44 teach applying a pre-dust consisting of flour.
Regarding claim 8, copending claim 39, teaches chilling the plastic pouches with the cooked protein. 

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 31-47 of U.S. Patent Application No. 16/003933, as applied to claim 20 above, and in further view of Bernacchi (US 5008121) and Freda (“Sous Vide Batter-Dipped Fried Chicken with Honey and Waffles”).
Claim 23 differs from the combination in specifically reciting the steps of applying breading to the cooked pieces of protein and then flash frying the breaded, cooked and battered pieces of protein.
It is noted however, that Bernacchi ‘121 further teaches that after applying a first coating and cooking a food, that a second coating can be applied and subsequently the food product can be further fried (see column 6, lines 20-24 and 40-43).  
To thus modify the combination which suggests cooking a battered protein within a pouch, and to bread the food after opening from the pouch and then flash fry would 
Regarding the step of “flash frying” it is noted that, Freda teaches flash frying after a pouched cooking step for the purpose of making sure the batter gets cooked and is crispy (see step 2 under “Finishing Steps: Stovetop”).  Therefore, since the combination also suggests sous vide cooking of a coated food to thus flash fry after removing from the pouch would have been obvious to one having ordinary skill in the art for the purpose of providing a crisp exterior.


Claim 2-8, 20-22, 25 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent Application No. 16/433560, and in further view of in view of Huber (US 20070031543).
Regarding pending claim 20, copending claims 17-20, teach applying a coating to uncooked protein pieces with a batter that is made from flour containing gluten; sealing the cooking pouches.  While copending claim 17 does not recite a cooking step, copending claim 18 teaches cooking the sealed batter coated pieces so that the batter is sufficient tacky and the protein pieces are completely cooked.  
Regarding the coating consisting of a batter of a mixture of flour containing gluten and water and an effective amount of a spoilage inhibitor,” it is noted that the claim differs in specifically reciting a spoilage inhibitor.  
Huber has been relied on as already discussed in the previous rejections above to teach the desirability of including a spoilage inhibitor into a coating applied to protein pieces. As the combination already teaches a batter to coat protein pieces, to thus modify the copending claims and to include an antimicrobial agent as taught by Huber would have been obvious to one having ordinary skill in the art, for the similar purpose of reducing microbial populations on the food as well as preventing further contamination.
Regarding claim 21, Huber teaches that the spoilage inhibitor can be part of the batter (see paragraph 14) and therefore, the combination teaches applying the batter mixed with the spoilage inhibitor to the uncooked protein pieces.
Regarding claim 22, the combination teaches the coating is within the bag and the spoilage inhibitor can be part of the battered coating.  Therefore, it would have been obvious to one having ordinary skill in the art that the combination teaches that the spoilage inhibitor would have been applied to the insides of the plastic pouches, due to the batter coating; and then sealing the battered uncooked protein pieces in the plastic pouches.
Regarding claim 25, Huber teaches that the spoilage inhibitor can include fermented products such as whey fermentate (i.e. fermented products) and an acid (see paragraph 21).
Regarding claim 31, the copending claims are not specific to the particular type of protein pieces.  However, Huber teaches that the product to be coated with the batter can be proteins such as chicken (see paragraph 46).  Modification of the copending claims to use a specific and conventional type of protein piece, such as chicken would have been obvious to one having ordinary skill in the art, as a matter design, based on ones preferences.
Regarding claim 5, in view of Huber teaching the spoilage inhibitor can be incorporated into the coating material, the combination is seen to teach manual applying of the spoilage inhibitor to the protein pieces. 
Regarding claim 6, Huber teaches the antimicrobial agent being applied to the food product (via the coating) where the antimicrobial agent is present at 0.2% (see paragraph 34).  Therefore, to modify the combination and use similar quantities of other known antimicrobial agents would have been obvious to one having ordinary skill in the art, for achieving the requisite antimicrobial properties to the food.
Regarding claim 7, copending claim 20 teach applying a pre-dust consisting of flour.

Claim 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent Application No. 16/433560, as applied to claim 20 above, and in further view of Lichtendonk (US 20090304862) and Moore (US 3956515).
Regarding claims 2-4, the claims differ from the copending claims in specifically reciting a gluten content of 12-25%, 12-15% and greater than about 15%, respectively.  
Lichtendonk teaches batter coatings that can use flour having a gluten content of 15% (which is seen to read on being greater than “about 15% gluten” (see paragraph 48) where the gluten provides the desired elasticity and strength (paragraph 19) to the batter coating.  Moore teaches that gluten is desirable when coating foods because the gluten can impart both a thickening effect and an adhesive effect (see column 7, lines 18-30) and where such gluten can be from cereal flours.  To thus modify the copending 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent Application No. 16/433560, as applied to claim 20 above, and in further view of Reutimann (US 5702741).
Regarding claim 8, the claim differs from the combination applied to claim 20, in specifically reciting, “chilling the plastic pouches of battered cooked protein pieces.”
However, Reutimann teaches that after cooking the packaged food, to chill the cooked pieces for the purpose of extending the storage (see column 1, line 66 to column 2, line 3).  To thus chill the package of the combination would have been obvious for this same purpose.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent Application No. 16/433560, as applied to claim 20 above, and in further view of Bernacchi (US 5008121) and Freda (“Sous Vide Batter-Dipped Fried Chicken with Honey and Waffles”).
Claim 23 differs from the combination in specifically reciting the steps of applying breading to the cooked pieces of protein and then flash frying the breaded, cooked and battered pieces of protein.
It is noted however, that Bernacchi ‘121 has been relied on as already discussed in the previous rejections above.
To thus modify the combination which suggests cooking a battered protein within a pouch, and to bread the food after opening from the pouch and then flash fry would have been obvious to one having ordinary skill in the art for the purpose of providing added crispness to the product for consumption.  
Regarding the step of “flash frying” it is noted that Freda teaches flash frying after a pouched cooking step for the purpose of making sure the batter gets cooked and is crispy (see step 2 under “Finishing Steps: Stovetop”).  Therefore, since the combination also suggests sous vide cooking of a coated food to thus flash fry after removing from the pouch would have been obvious to one having ordinary skill in the art for the purpose of providing a crisp exterior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VIREN A THAKUR/Primary Examiner, Art Unit 1792